Citation Nr: 0716624	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  02-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of C5-6, with right radiculopathy.

2.  Entitlement to service connection for a disability of the 
right great toe.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hallux rigidus of the left great toe.

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post osteotomy of the third and fourth 
metatarsals of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appellant is a veteran who served honorably with the 
United States Army from March 9, 1976, to August 17, 1992.  
He also served in the Army from August 18, 1992, to August 
20, 1999, at which time he was dishonorably discharged from 
service by reason of a General Court Martial.  In a July 2001 
administrative decision by the Chicago RO, it was determined 
that the veteran was not entitled to health care benefits for 
any disabilities incurred or aggravated on or after August 
18, 1992.  See 38 C.F.R. § 3.12(c) (2006).    

In May 2003, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

In December 2003, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In a September 2006 rating decision, the Appeals Management 
Center (AMC) increased the disability ratings of the 
veteran's service-connected hallux rigidus of the left great 
toe and his status post osteotomy of the third and fourth 
metatarsals of the left foot from 0 percent to 10 percent.  
Because this rating decision did not award the maximum 
benefit available, these issues remain on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  Service medical records contain evidence of advanced 
degenerative arthritis of the cervical spine within one year 
of the veteran's period of honorable active military service.

3.  The competent evidence of record indicates that the 
veteran's current disability of the right great toe was 
caused or aggravated during his period of honorable service.

4.  Manifestations of the veteran's hallux rigidus of the 
left great toe include mild pain, limited motion, local 
tenderness, shortening, a minor scar, and degenerative 
changes.

5.  Manifestations of the veteran's status post osteotomy of 
the third and fourth metatarsals of the left foot include 
pain, mild bunions, and moderate lack of endurance.


CONCLUSIONS OF LAW

1.  A disability of the right great toe was incurred during a 
period of honorable active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  Degenerative disc disease of C5-6, with right 
radiculopathy, may be presumed to have been incurred or 
aggravated during the veteran's period of honorable service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for hallux rigidus of the left great toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5281 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for status post osteotomy of the third and fourth 
metatarsals of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.71a, 
Diagnostic Code 5279 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in June 
2004.  This letter advised the veteran of the information 
necessary to substantiate his claims and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, this letter expressly told the 
veteran to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In January 2000, the 
veteran received a letter notifying him how to establish 
veteran status.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The September 2006 supplemental statement 
of the case notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See id.  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  See Pelegrini II, 
supra.  However, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  In this case, proper notice was given to the veteran 
prior to review of the claims in supplemental statement of 
the case and the rating decision issued in September 2006.  
The information and evidence received after the initial 
adjudication was afforded proper subsequent VA process, as 
was evidence received after issuance of the development 
letter.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claims, including service medical records, personnel records, 
VA medical center records, and VA examination reports from 
December 1998 and May 2004.  There are no identified, 
outstanding records requiring further development.  
Therefore, the duties to notify and assist having been met, 
the Board turns to the analysis of the veteran's claims on 
the merits.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As noted above, the veteran is not eligible for service 
connection for injuries that were incurred or aggravated 
during his period of dishonorable service.  See 38 C.F.R. 
§ 3.12(c).  Therefore, he may only receive benefits for 
disabilities that were incurred or aggravated between March 
9, 1976, to August 17, 1992.

Degenerative Disc Disease of C5-6, with Right Radiculopathy

According to the May 2004 VA examination report, the veteran 
has cervical degenerative disc disease with mild restriction 
of motion.  This satisfies the first requirement of his 
service connection claim.  

The second requirement is also satisfied in that the 
veteran's service medical records demonstrate he had 
arthritis within the presumptive one-year period of his 
August 17, 1992, honorable separation from service.  An 
October 1992 radiology report revealed advanced degenerative 
arthritic changes at the C5-6, accompanied by mild disc space 
narrowing and right-sided neural foramina encroachment.  

The third service connection requirement is also satisfied in 
that the May 2004 VA examination report states the veteran's 
disability more likely than not bears a direct relationship 
to his period of active military service, as most of his 
symptoms began in 1992.  

The Board therefore finds that the veteran has established 
that his degenerative disc disease was incurred as a result 
of his honorable active military service.  Therefore, he is 
entitled to service connection for his degenerative disc 
disease of C5-6, with right radiculopathy.  Accordingly, the 
claim is granted.

Disability of the Right Great Toe

The earliest service medical records addressing a disability 
of the right great toe come from the veteran's December 1994 
service medical records.  Treatment records indicate that the 
veteran reported having injured his right foot playing 
basketball approximately three years earlier. This estimate 
would indicate that the injury was suffered in 1991 or early 
1992, within the period of the veteran's honorable military 
service.  December 1994 medical records note recurring 
burning toe pain, and tenderness over the medial first toe 
proximal interphalangeal joint.  December 1994 x-rays show a 
small osteophyte formation along the upper proximal margin of 
the tarsal navicular bone.  Another December 1994 record 
notes that the veteran complained of bone sticking out of his 
right foot and assessed the veteran as having a mild bunion.  

These records are probative evidence that the veteran injured 
his right toe during his honorable period of military 
service, as he described the circumstances of his initial 
injury while seeking treatment for a current injury.  He made 
these statements long before he filed his service connection 
claim.  The Board finds this to be persuasive evidence in 
favor of the veteran's claim that he injured his right great 
toe during his period of honorable service.  Resolving the 
benefit of the doubt in favor of the veteran, the Board 
concludes the veteran has satisfactorily demonstrated that he 
suffered an injury to his right great toe during his 
honorable military service.

The Board also finds sufficient evidence of a current injury.  
The VA examination report from December 1998 diagnosed status 
following painful great toes bilaterally, with mild hallux 
rigidus noted on examination and x-rays.  VA medical records 
reflect that the veteran underwent bilateral hallux surgery 
in October 2001.  A VA radiology record from April 2003 
reports marginal hypertrophic osteophytes involving bilateral 
first metatarsophalangeal joints with mild hallux valgus.  
The May 2004 VA examination report found bunions.  

The continuity of symptomatology from service to the present 
provides a link between the veteran's in-service injury with 
his current disability.  As noted above, the veteran 
complained of right toe pain in service, and he was assessed 
as having a possible bunion.  The December 1998 examination 
report notes spurs at both great toes at the first 
metatarsophalangeal joints.  The veteran underwent bilateral 
hallux surgery in October 2001, and VA medical records 
include several records of right toe treatments both before 
and after this surgery.  Finally, bunions were found during 
the May 2004 VA examination.  

The only etiology opinion of record comes from the May 2004 
VA examination report.  In his final diagnosis, the examiner 
stated the right foot had no significant symptoms, no 
significant objective findings, and no disability.  This 
opinion, however, cannot be given much probative weight, as 
it is contradicted by other evidence of record.  The examiner 
diagnosed no disability, while the April 2003 x-rays showed 
marginal hypertrophic osteophytes involving bilateral feet 
first metatarsophalangeal joints with mild hallux valgus.  
Furthermore, the examiner observed bunions on examination.  
While the examiner stated that, more likely than not, the 
right foot complaints had no direct relationship to the 
relevant period of the veteran's military service, he 
provided no rationale to support this conclusion or to refute 
the findings in the veteran's medical history.  Therefore, 
benefit of the doubt is resolved in favor of the veteran, and 
his claim of service connection for a disability of the right 
great toe is granted.

Increased Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hallux Rigidus of the Left Great Toe

The veteran is currently assigned a 10 percent disability 
rating for hallux rigidus of the left great toe pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5281.  This Diagnostic 
Code directs that hallux rigidus, unilateral, severe, be 
rated as hallux valgus, severe, under Diagnostic Code 5280.  
That diagnostic code allows for no more than a 10 percent 
rating if the hallux valgus involves surgical resection of 
the metatarsal head; or if identified as severe (if 
equivalent to amputation of the great toe).  

Because the veteran's current 10 percent rating is the 
highest rating possible under Diagnostic Code 5280, the Board 
must consider whether the veteran is entitled to a disability 
rating of 20 percent or greater under another, "more 
appropriate," rating code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256 - 5263 (2006); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  Moreover, VA may consider granting a 
higher rating in cases of musculoskeletal disability in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Disabilities of the foot are rated under Diagnostic Codes 
5276 through 5284.  The Board has considered whether any of 
these diagnostic codes apply to the veteran's service-
connected disorder of the left great toe.  Of these, 
Diagnostic Codes 5277 (weak foot, bilateral), 5279 
(metatarsalgia), and 5282 (hammer toe) need not be 
considered, as they provide a maximum 10 percent disability 
rating.  Of the remaining diagnostic codes, the veteran does 
not have severe unilateral flatfoot, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities (Diagnostic Code 5276).  Nor 
can the veteran's disability be characterized as at least 
moderately severe malunion or nonunion of tarsal or 
metatarsal bones (Diagnostic Code 5283).

The only remaining criteria that would allow for a higher 
evaluation of the veteran's left foot disability is 
Diagnostic Code 5284, which applies to other injuries of the 
foot.  This code assigns a 20 percent disability rating for 
moderately severe injuries of the foot and a 30 percent 
rating for severe foot injuries.  Actual loss of the foot 
warrants a 40 percent disability rating.  The words 
"moderate," "moderately severe," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Furthermore, the 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at an appropriate rating that would 
compensate the veteran for losses such as impairment in 
earning capacity and functional impairment.  38 C.F.R. §§ 
4.2, 4.6.

According to the December 1998 examination report, the 
veteran's left great toe easily flexed to 30 degrees.  It 
extended 30 degrees and 45 degrees to the right.  There were 
moderate spurs at the first metatarsophalangeal joint.  Mild 
hallux rigidus was noted on examination and x-rays.  There 
was no specific pain on motion and no weakened movement to 
resistance.  

The veteran had hallux surgery on his left great toe in 
October 2001.  Records from later that month reflect that the 
veteran's toe was healing normally and that the veteran was 
experiencing mild pain and decreased drainage.  Treatment 
records from subsequent months indicate the veteran was 
experiencing minimal pain.  

According to the May 2004 VA examination report, the veteran 
had limited motion at the base of the left great toe, and he 
had local tenderness consistent with the osteotomy he had in 
May 1982.  There was significant loss of motion of the base 
of the left great toe at the first metatarsophalangeal joint, 
with dorsiflexion to 15 degrees and plantar flexion to 15 
degrees.  There was shortening of the left great toe with a 
minor scar.  There was no swelling.  X-rays from April 2003 
indicated hypertrophic degenerative osteoarthritis of the 
first metatarsophalangeal joint with mild hallux valgus.

The Board finds that the overall disability picture presented 
by the medical evidence of record most closely approximates a 
moderate level of disability.  Moreover, the Board finds that 
there is no showing that the veteran's left great toe 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  

For the foregoing reasons, the Board must conclude that no 
greater disability than contemplated by the current 10 
percent rating assigned for hallux rigidus of the left great 
toe has been shown.  Hence, the claim for an increased 
evaluation must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Status Post Osteotomy of the Third and Fourth Metatarsals of 
the Left Foot

The veteran is separately rated for status post osteotomy of 
the third and fourth metatarsals of the left foot.  For 
rating purposes, this disability is categorized as 
metatarsalgia, anterior, and assigned a 10 percent disability 
rating pursuant to Diagnostic Code 5279.  As noted above, 10 
percent is the maximum disability rating allowed under 
Diagnostic Code 5279.  Therefore, the Board will consider 
whether the veteran may receive a higher disability rating 
under one of the other codes used to rate disabilities of the 
foot.  

As noted above, disabilities of the foot are rated under 
Diagnostic Codes 5276 through 5284.  Diagnostic Codes 5277 
(weak foot, bilateral), 5280 (hallux valgus, unilateral), 
5281 (hallux rigidus, unilateral, severe), and 5282 (hammer 
toe) do not offer a disability rating in excess of 10 
percent.  In addition, the current disability is not 
manifested by severe unilateral flatfoot or by moderately 
severe malunion or nonunion of tarsal or metatarsal bones, so 
Diagnostic Codes 5276 and 5283 do not apply.

As with the hallux rigidus claim discussed above, the Board 
will consider whether the veteran's status post osteotomy of 
the third and fourth metatarsals on the left foot may be 
classified as moderately severe or severely disabling, so as 
to warrant a higher disability rating.  

The December 1998 examination report indicates that the 
veteran was status post surgery on the left third and fourth 
toes to treat plantar warts, with good results and no 
objective abnormalities noted and no disability noted.  There 
was a well-healed scar over the dorsum of the base of the 
left third and fourth toes.  The scar was freely movable.  
There were no plantar calluses, and there was no evidence of 
lack of endurance or coordination on motion of the feet and 
toes.

According to the May 2004 examination report, the veteran 
reported pain on the bottom of his left foot.  He noticed 
this pain in the mornings and when he walked a lot.  He also 
noted pain under the arch.  The examiner found mild bunions 
that were not unusual in size or appearance.  There were no 
calluses under his foot.  Circulation and sensation were 
intact.  There was no significant swelling and no tenderness 
over the foot itself.  There was no localized tenderness in 
the heel, and no tenderness on the plantar aspect of the foot 
over the fascia or the spurs.  There was full tarsometatarsal 
and subtalar joint motion without pain and without weakness.  
There was no swelling or tenderness in the ankles, and the 
ligaments were intact.  Dorsiflexion was to 30 degrees and 
plantar flexion was to 45 degrees without pain and weakness.  
There was non-localized and diffuse tenderness over the 
tendons behind the medial and lateral malleoli, but they were 
not swollen and there was no pain with use of the tendons or 
stressing them.  There was moderate lack of endurance but no 
lack of coordination.  

Given these symptoms, the Board does not believe that this 
disability warrants a rating in excess of its current 10 
percent.  In addition, the evidence in this case fails to 
show periods of hospitalization or marked interference with 
employment due to the service-connected disability beyond 
that contemplated in the assigned rating.  Therefore, in the 
absence of evidence of an exceptional disability picture, 
referral for consideration of an extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for degenerative disc 
disease of C5-6, with right radiculopathy, is granted.

Entitlement to service connection for a disability of the 
right great toe is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for hallux rigidus of the left great toe is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post osteotomy of the third and fourth metatarsals 
of the left foot is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


